DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (i.e., claims 1-7 and 15) in the reply filed on 06/23/22 is acknowledged. Upon consideration of applicant’s traversal and the allowability of claims 1-7, the restriction requirement is hereby withdrawn, and thus, claims 8-14 are hereby rejoined and examined for patentability.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: a reasonable search for the prior art failed to reveal or fairly suggest what is instantly claimed, in particular: the electrochemical impedance spectroscopy analyzer and the method for electrochemical impedance spectroscopy testing of a battery comprising the specific combination of components/elements, or method steps satisfying all the limitations recited in independent claim 1 and independent claim 8, respectively. For example, none of the following references teaches or suggests the claimed subject matter: Fink’198, Ionescu et al’911 and/or Jang et al’689.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727